Exhibit 10.28




MERCURY GENERAL CORPORATION BOARD FEES





 
PRIOR FEES
NEW FEES
Director Compensation – Quarterly
$3,000 per quarter
$4,000 per quarter
Director Compensation – Attendance
$3,000 per meeting
$4,000 per meeting held in person or telephonically lasting 1 hour or more
   
$500 per meeting held telephonically
lasting less than 1 hour
     
Audit Committee (Chair) – Attendance
$2,500 per meeting
$3,500 per meeting
Audit Committee (Non Chair) – Attendance
$2,500 per meeting
$2,500 per meeting
Audit Committee (Chair) – Annual Retainer
$1,500 annual retainer
$4,000 annual retainer
     
Compensation Committee – Attendance
$500 per meeting
$500 per meeting
Compensation Committee (Chair) – Annual Retainer
$150 per hour
$2,500 annual retainer
     
Corporate Governance (Chair) – Attendance
$1,500 per meeting
$1,500 per meeting
Corporate Governance Committee (Non Chair) -
$1,000 per meeting
$1,000 per meeting
     Attendance
   
Corporate Governance (Chair) – Annual Retainer
$1,500 annual retainer
$1,500 annual retainer
     
Investment Committee – Attendance
$1,500 per meeting
$1,500 per meeting
     
Lead Director – Annual Retainer
None
$10,000 annual retainer


